Mr. Justice Carter, specially concurring: I agree with the legal conclusions reached but not with all that is said in the foregoing opinion. Some parts of the opinion, in effect, state that the storing of grain in public warehouses of class “A” in the city of Chicago and the issuing of warehouse receipts therefor, as provided under State law, are of advantage only to speculators and members of the board of trade, and not to producers or consumers of grain. Public warehouses of class “A” are the only elevators in this State, in cities having not less than 100,000 inhabitants, for whose supervision the Warehouse act of April 25, 1871, provides. (Hurd’s Stat. 1905, p. 1591.) If in such cities there were no such public warehouses, then persons who desired to store grain in Chicago would be deprived of many of the safeguards which the law throws about the storage and inspection of grain. Said Warehouse act regulating warehouses and the warehousing and inspection of grain, in accordance with article 13 of the constitution of the State, provides for the licensing of proprietors of warehouses of class “A” and their giving bond for the faithful performance of their duties; prescribes the manner of issuing warehouse receipts; provides in detail for the inspection and grading of grain and fixes the maximum storage charges in such warehouses. In a word, it is an attempt, based on experience, to provide the best method of regulating and controlling the shipping and handling of grain in the interest of both producer and consumer, and therefore necessarily in the interest, of the public. The central idea of the Warehouse act is the storing of grain in public warehouses. If there were no public warehouses then the act would have very little force and effect. The warehouse receipts issued by public warehouses of class “A” must, under the law, represent actual grain stored in those warehouses, and while, undoubtedly, there may be speculation in warehouse receipts, as intimated in the foregoing opinion, it might well be argued that the evils of grain speculation do not arise from transactions which have to do with grain in actual existence, as represented by warehouse receipts, but grow out of speculative operations as to grain which the seller does not own and of which the purchaser does not expect the delivery, similar to trades made in the so-called “bucket shops,” amounting practically to a wager as to the price of grain at some future date. The chief practical difference between such trades in the bucket shops and on the board of trade is, that in the latter place, under the rules of the board, the seller can be compelled to deliver the actual grain if the purchaser demands it. The inference might also be drawn from the opinion that because the records in this proceeding show that the amount of grain stored in public warehouses has in recent years greatly decreased, therefore the advantages to the public from public warehouses of class “A” in large cities have practically disappeared. The history of the contention involved in these proceedings is quite fully set forth in the information herein .and the opinions of this court in Central Elevator Co. v. People, 174 Ill. 203, and Hannah v. People, 198 id. 77. The number of bushels of grain shipped into Chicago is shown to have steadily increased during the last few years, while the amount stored in public warehouses of class “A,” and for which warehouse receipts have been issued, has steadily decreased, but it does not follow that the continuance of class “A” warehouses in Chicago is any the less a public need. The conclusion is almost inevitable from the facts shown on this record, considered with the previous litigation on this subject, that this decrease in grain represented by warehouse receipts is due to the fact that the owners or lessees of these public warehouses are still availing' themselves of the undue advantage in competition which it was the purpose of our former decisions to destroy. Neither does it follow, from this decrease in the amount of grain for which warehouse receipts have been issued, that therefore there is no benefit to the general public in having public warehouses in which grain can be stored under the regulations of the Warehouse act. The opportunity for storing such grain, even though the amount actually stored is comparatively small, tends to increase the price for which grain can be sold. If Illinois were without a Warehouse act regulating public warehouses, and a country dealer or producer shipped into Chicago a number of cars of grain, and found, when they reached Chicago, that the price of grain had materially decreased in the meantime, he would be compelled to sell his grain at the then prevailing price, as there would be no practical way of storing it to wait for a future advance. While the grain can be kept for a certain length of time in cars on the tracks, yet the demurrage charges and the lack of opportunity to insure would cause too much expense and risk to allow tljat plan to be generally followed. Under our present public warehouse system, if the shipper should find, after his grain had reached Chicago, that the price had suddenly fallen, he could store it in the public warehouses, take warehouse receipts therefor and sell at such later date as he desired, in the meantime feeling certain that the grain as represented by these receipts would be kept at a reasonable rate of storage and insurance and subject to sale at any time. Without these public warehouses, regulated as they are, all large shipments of grain out of Chicago would necessarily be under the control of the people who own elevators. This would lessen the number of buyers, and thereby, unless regulated in a different way than now provided by law, would certainly lessen the price of grain paid the producer and increase the profits of the few corporations or individuals owning and managing grain elevators. Then these elevator owners by the advantage of their position might be enabled to crush out, as they have heretofore “nearly crushed out, competition in the largest grain market in the world.” Central Elevator Co. v. People, supra, on page 208: The fact that anyone shipping grain to Chicago can store it in a public warehouse prevents private elevators having a monopoly in the purchase of grain, and thus has a very strong tendency to increase the selling price of grain. It is a well known fact that if one railroad reduces freight rates all other competing roads must meet such reduction. The great argument in favor of public canals and waterways generally, is the effect they have upon shipping and freight rates. Applying this same line of reasoning to public warehouses in a great grain center, as to the storing and grading of grain, it is self-evident that the existence of such warehouses, regulated by our present Warehouse act, must necessarily have a salutary effect upon the price of grain and the conduct of the grain trade, with a resultant benefit to the public at large. Notwithstanding my belief that public warehouses of class “A” are beneficial both to the producer and consumer, and therefore on the ground of public policy some method should be devised to keep them in operation, I am convinced that as the law now stands in this State the courts cannot compel the defendants to conduct these warehouses as public elevators of class “A.”